DETAILED ACTION
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the connector/system of Figures 1-5, 7, and 7A (Species I) in the reply filed on June 1, 2022 is acknowledged.

Claim Objections
Claim 34 is objected to because at line 1, “claim 32”, should read --claim 33--, as best understood by the Examiner. Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 21-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation, “a connector joining the first and second longitudinal ends of the at least one landscape edging section” in lines 7-8. It is unclear from the claim how the connector is able to connect the first and second ends of a single landscape edging section, given the first and second longitudinal ends of the connector are already connected by “a generally vertical upstanding wall of the at least one landscape edging section with a front face and a back face joined by an upper edge of the upstanding wall,” as set forth in lines 3-4. For the purpose of this action, the Examiner has interpreted this limitation as reading, --a connector joining the first longitudinal end of the at least one landscape edging section to the second longitudinal end of another landscape edging section--.
Claim 31 recites the limitation, “a connector joining the first and second longitudinal ends of the first and second landscape edging sections” in lines 7-8. Similar to claim 21 above, it is unclear from the claim how exactly the connector joins the ends of the landscape edging sections. For the purpose of this action, the Examiner has interpreted this limitation as reading,
--a connector joining the first longitudinal end of the first landscape edging section to the second longitudinal end of the second landscape edging section--.

Claim Rejections - 35 USC § 102
Claims 21-23, 25-33, and 35-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,628,632 (Zwier).
Regarding claim 21, Zwier discloses a landscape edging system (see Figures 1-4) comprising:
at least one landscape edging section (10);
a generally vertical upstanding wall of the at least one landscape edging section with a front face (outside of 10 in Figure 1; see, e.g., 22 in Figure 3) and a back face (inside of 10 in Figure 1; see, e.g., 24 in Figure 3) joined by an upper edge (see, e.g., 13 in Figure 3) of the upstanding wall;
a first and a second longitudinal end of the at least one landscape edging section (shown in Figure 4); and
a connector (11) joining the first and second longitudinal ends of the at least one landscape edging section;
a back wall (12) of the connector;
a front wall (42) of the connector generally parallel to the back wall;
a cap (38) joining the back wall and the front wall, a profile of the back wall, the front wall and the cap forming a generally inverted U-shaped channel (see Figure 3);
wherein the first and second longitudinal ends are seated within the channel to thereby join the first and second longitudinal ends together (see Figures 1, 2, and 4).
Regarding claim 22, Zwier discloses the cap (38) is located proximate an upper edge of the back wall (12) and an upper edge of the front wall (42; see Figure 3).
Regarding claim 23, Zwier discloses a lug (39) projecting from a lower portion of the one of the front wall (42) and the back wall (12) and being oriented generally perpendicular to the front wall (see Figure 3); and
a spike (41) coupled to the lug to secure the connector and the first and second longitudinal ends to a ground surface (see column 3, lines 63-66).
Regarding claim 25, Zwier discloses the first and second longitudinal ends are spaced from one another within the channel to define a gap therebetween (see Figure 4).
Regarding claim 26, Zwier discloses a rib (see, e.g. 23) within the gap joining the back wall (12) and the front wall (42; see Figure 3).
Regarding claim 27, Zwier discloses a height of the front wall (42) is less than a height of the back wall (12; see Figures 1 and 3).
Regarding claim 28, Zwier discloses a height of the front wall (42) and a height of the back wall (12) is not constant along a length of the connector (11; see Figure 1).
Regarding claim 29, Zwier discloses the cap (38) further comprises: at least one depression (formed on either side of 39) and at least one undulating portion (39) which generally conform with a shape of the top edge of the at least one landscape edging section (10; see Figures 1-4).
Regarding claim 30, Zwier discloses the at least one landscape edging section (10) further comprises a first and a second landscape edging section (10), wherein the first longitudinal end and the second longitudinal end are on the first and second landscape edging sections, respectively (see Figures 1, 2, and 4).
Regarding claim 31, Zwier discloses a landscape edging system (see Figures 1-4) comprising:
a first and a second landscape edging section (10) each having a generally vertical upstanding wall with a front face (outside of 10 in Figure 1; see, e.g., 22 in Figure 3) and a back face (inside of 10 in Figure 1; see, e.g., 24 in Figure 3) joined by an upper edge (see, e.g., 13 in Figure 3) of the upstanding wall;
a first and a second longitudinal end on the first and second landscape edging section, respectively (shown in Figure 4); and
a connector (11) joining the first and second longitudinal ends of the first and second landscape edging sections;
a back wall (12) of the connector;
a front wall (42) of the connector generally parallel to the back wall;
a cap (38) joining the back wall and the front wall, a profile of the back wall, the front wall and the cap forming a generally inverted U-shaped channel (see Figure 3);
wherein the first and second longitudinal ends are seated within the channel to thereby join the first and second landscape edging sections together (see Figures 1, 2, and 4).
Regarding claim 32, Zwier discloses the cap (38) is located proximate an upper edge of the back wall (12) and an upper edge of the front wall (42; see Figure 3).
Regarding claim 33, Zwier discloses a lug (39) projecting from a lower portion of the one of the front wall (42) and the back wall (12) and being oriented generally perpendicular to the front wall (see Figure 3); and
a spike (41) coupled to the lug to secure the connector and the first and second longitudinal ends to a ground surface (see column 3, lines 63-66).
Regarding claim 35, Zwier discloses the first and second longitudinal ends are spaced from one another within the channel to define a gap therebetween (see Figure 4).
Regarding claim 36, Zwier discloses a rib (see, e.g. 23) within the gap joining the back wall (12) and the front wall (42; see Figure 3).
Regarding claim 37, Zwier discloses a height of the front wall (42) is less than a height of the back wall (12; see Figures 1 and 3).
Regarding claim 38, Zwier discloses a height of the front wall (42) and a height of the back wall (12) is not constant along a length of the connector (11; see Figure 1).
Regarding claim 39, Zwier discloses the cap (38) further comprises: at least one depression (formed on either side of 39) and at least one undulating portion (39) which generally conform with a shape of the top edge of the at least one landscape edging section (10; see Figures 1-4).

Claims 21, 22, 25, 30-32, 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,421,118 (Bauer).
Regarding claim 21, Bauer discloses a landscape edging system (see Figures 8 and 9) comprising:
at least one landscape edging section (12);
a generally vertical upstanding wall (14) of the at least one landscape edging section with a front face and a back face joined by an upper edge of the upstanding wall;
a first and a second longitudinal end of the at least one landscape edging section (formed between respective sections in Figures 8 and 9); and
a connector (72) joining the first and second longitudinal ends of the at least one landscape edging section;
a back wall (back of connector in Figure 8) of the connector;
a front wall (front of connector in Figure 8) of the connector generally parallel to the back wall;
a cap (top of connector in Figure 8) joining the back wall and the front wall, a profile of the back wall, the front wall and the cap forming a generally inverted U-shaped channel;
wherein the first and second longitudinal ends are seated within the channel to thereby join the first and second longitudinal ends together (see Figure 9).
Regarding claim 22, Bauer discloses the cap (top of connector in Figure 8) is located proximate an upper edge of the back wall and an upper edge of the front wall (see Figure 8).
Regarding claim 25, Bauer discloses the first and second longitudinal ends are spaced from one another within the channel to define a gap therebetween (see Figure 8).
Regarding claim 30, Bauer discloses the at least one landscape edging section further comprises a first and a second landscape edging section (12), wherein the first longitudinal end and the second longitudinal end are on the first and second landscape edging sections, respectively (see Figure 8).
Regarding claim 31, Bauer discloses a landscape edging system (see Figures 8 and 9) comprising:
a first and a second landscape edging section (12) each having a generally vertical upstanding wall with a front face and a back face joined by an upper edge of the upstanding wall (14);
a first and a second longitudinal end on the first and second landscape edging section, respectively (formed between respective sections in Figures 8 and 9); and
a connector (72) joining the first and second longitudinal ends of the first and second landscape edging sections;
a back wall (back of connector in Figure 8) of the connector;
a front wall (front of connector in Figure 8) of the connector generally parallel to the back wall;
a cap (top of connector in Figure 8) joining the back wall and the front wall, a profile of the back wall, the front wall and the cap forming a generally inverted U-shaped channel;
wherein the first and second longitudinal ends are seated within the channel to thereby join the first and second landscape edging sections together (see Figure 9).
Regarding claim 32, Bauer discloses the cap (top of connector in Figure 8) is located proximate an upper edge of the back wall and an upper edge of the front wall (see Figure 8).
Regarding claim 35, Bauer discloses the first and second longitudinal ends are spaced from one another within the channel to define a gap therebetween (see Figure 8).

Allowable Subject Matter
Claims 24 and 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Zwier discloses the system of claims 23 and 33, respectively, but fails to disclose an aperture in the lug (39) receiving the spike (41) therethrough. The prior art fails to fairly show or suggest a modification to Zwier such that an aperture is formed in the lug for receiving the spike therethrough. It is to be noted that the lug and spike are part of an integral, one-piece, structure. Modifying Zwier such that an aperture is formed in the lug to receive the spike therethrough, would require the use of a second piece, or extensive modifications (e.g. bending, stamping) to the single piece, which would teach away from the simplicity of the intended structure of Zwier.

Response to Arguments
Applicant’s arguments, see page 9, filed September 19, 2022, with respect to US 4,969,289 (Trifiletti) and US 5,857,288 (Wiste) have been fully considered and are persuasive.  These rejections have been withdrawn. 
Applicant's arguments with respect to Zwier have been fully considered but they are not persuasive. On page 10, Applicant asserts Zwier does not have the structure and interrelationship with the landscape edging section as recited in new claims 21-39. The Examiner respectfully disagrees and directs Applicant’s attention to the rejection above regarding Zwier as applied these new claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
November 9, 2022